Order settling the receiver’s account modified so as to provide that the receiver be surcharged in the sum of $380, to be paid to the plaintiff or its attorney, and to be credited against any deficiency judgment heretofore or hereafter entered. As so modified, the order, in so far as appealed from is affirmed, with ten dollars costs and disbursements to appellant. The order appointing the receiver authorized Mm “ to *742* * * keep the premises in repair, in compliance with Rule 175 ” and further provided he shall “ retain the monies which may come into his hands * * * except payments herein authorized.” Disregarding the order and the rule, and without leave of the court, the receiver installed a new hot and cold water system and removed the flooring in the bakeshop and replaced it with a new one, at an expense of $380. This work was not necessary to the preservation of the property but constituted improvements or substantial repairs to the premises within the meaning of rule 175 of the Rules of Civil Practice. This court has frequently pointed out that receivers must be careful to comply with the provisions of the rule and to make no repairs, except in accordance therewith or as specifically authorized by the court. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.